                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 LILLY ANNE HOPKINS, aka         §
 SAMUEL HOPKINS, TDCJ #1986831,  §
 JOHN B. CONNALLY UNIT,          §
                                 §
                  Plaintiff      §
                                 §
 v.                              §                        Civil No. 4:19-CV-05041
                                 §
 LORIE DAVIS, TDCJ-CID DIRECTOR, §
 LANNETTE LINTHICUM, TDCJ HEALTH §
 SERVICES DIV. DIR., DR. JOSEPH  §
 PENN, UTMB, HEAD OF TDCJ        §
 PSYCHIATRY, DR. ROBERT BARROW,  §
 CMHCC MEMBER AND CHAIRPERSON, §
 DR. BEN RAIMER, CMHCC MEMBER,   §
 DR. CYNTHIA JUMPER, CMHCC       §
 MEMBER, ERIN WYRICK, CHMCC      §
 MEMBER, DR. PRESTON JOHNSON,    §
 CMHCC MEMBER, DR. PARKER        §
 HUDSON III, CHMCC MEMBER, DR.   §
 JOHN BURMUSA, CMHCC MEMBER,     §
 KELLY GARCIA, CMHCC MEMBER      §
                                 §
                  Defendants.    §


                        NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that Danielle J. Healey of Fish & Richardson P.C. is counsel of record

for Plaintiff Lilly Anne Hopkins, aka Samuel Hopkins, TDCJ #1986831, in the case, and may

receive all communications from the Court and other parties at:

       Danielle J. Healey
       FISH & RICHARDSON P.C.
       1221 McKinney Street, Suite 2800
       Houston, Texas 77010
       Telephone: 713-654-5300
       Fax: 713-652-0109
       healey@fr.com
Dated: June 8, 2021
                      By: /s/ Danielle J. Healey
                          Danielle J. Healey
                          Texas State Bar No. 09327980
                          Fed. ID No. 000035021
                          healey@fr.com
                          Jayme Partridge
                          Texas State Bar No. 17132060
                          Fed. ID No. 19621
                          partridge@fr.com
                          FISH & RICHARDSON P.C.
                          1221 McKinney Street, Suite 2800
                          Houston, Texas 77010
                          Telephone: 713-654-5300
                          Fax: 713-652-0109

                          Brian Klosterboer
                          Texas State Bar No. 24107833
                          S.D. Tex. 3314357
                          bklosterboer@aclutx.org
                          Savannah Kumar
                          (pro hac vice forthcoming)
                          Texas State Bar No. 24120098)
                          skumar@aclutx.org
                          Adriana Piñon
                          Texas State Bar No. 24089768
                          S.D. Tex. 1829959
                          apinon@aclutx.org
                          Andre Segura
                          Texas State Bar No. 24107112
                          S.D. Tex. 3123385
                          asegura@aclutx.org
                          AMERICAN CIVIL LIBERTIES UNION
                          FOUNDATION OF TEXAS, INC.
                          5225 Katy Fwy., Suite 350
                          Houston, Texas 77007
                          Telephone: 713-942-8146
                          Fax: 713-942-8966


                      Counsel for Plaintiff Lilly Anne Hopkins, aka
                      Samuel Hopkins, TDCJ #1986831
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served on all

counsel of record on this 8th day of June 2021 via ECF.


                                             /s/ Danielle J. Healey
                                             Danielle J. Healey
